Plaintiff in error, Belle Venters, was indicted in the district court of Pittsburg county for selling one pint of whisky to one Antifee Clark, which indictment was duly transferred to the county court of said county, and upon her trial she was convicted and the court sentenced her to pay a fine of $50 and be confined in the county jail for 30 days.
To reverse the judgment an appeal was perfected by filing in this court on July 7, 1917, petition in error with case-made.
When the case was called for final submission, counsel for plaintiff in error moved that the appeal be dismissed. *Page 208 
It is therefore ordered that the appeal herein be dismissed and the cause remanded to the trial court.